Title: To Thomas Jefferson from David Jameson, 7 March 1782
From: Jameson, David
To: Jefferson, Thomas


        
          Dr. Sir
          Richmond Mch 7. 1782
        
        I inclose you the Revenue Act and the act for Specific’s passed last Session. By the former the old Specific law is repealed and the exemption done away and not revived in the last.
        You say nothing of the Mule. I hope you received it safe. with the highest esteem I am Dr Sir Yr obt hb Servt,
        
          David Jameson
        
      